Citation Nr: 1827881	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 347A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the appellant may be considered the Veteran's surviving spouse for purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  The Veteran died in October 2005.  The appellant is claiming entitlement as a surviving spouse based on a common-law marriage.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the appeal presently rests with the RO in Columbia, South Carolina. 

In August 2016, the appellant testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.   


FINDINGS OF FACT

1. The Veteran and the appellant were divorced in January 1990.

2. The Veteran died in October 2005; his death certificate indicates he was divorced at the time of his death.  

3. At all relevant periods after the appellant and the Veteran divorced, both parties resided in the State of North Carolina.

4. North Carolina does not recognize common-law marriages created within that jurisdiction.

5. The most probative evidence of record indicates that the appellant and the Veteran did not cohabitate from the time of their divorce until his death fifteen years later.  

CONCLUSION OF LAW

The criteria for recognition of the appellant at the Veteran's surviving spouse for the purpose of eligibility for VA benefits have not been met.  38 U.S.C. §§ 101, 103, 1121, 1304, 1310, 1541, 5107 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.102, 3.205 (2017); N.C. Gen. Stat. § 51-1 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.]


II. Surviving Spouse Status

The appellant seeks recognition as the Veteran's surviving spouse for purposes of entitlement to DIC benefits.  

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include DIC benefits, death compensation, and death pension. See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. § 1304 (2012); 38 C.F.R. § 3.54(c) (2017). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits. For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C. § 103(c) (2012); 38 C.F.R. § 3.1(j) (2017).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205(a) (2017).

As relevant here, a surviving spouse is a person (1) validly married to the veteran at the time of the veteran's death, (2) "who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse)," and (3) "who has not remarried or . . . lived with another person and held himself or herself out openly to the public to be the spouse of such other person."  38 U.S.C. § 101(3) (2012); see 38 C.F.R. § 3.50(b) (2017); see also 38 C.F.R. § 3.54(c) (2017) (imposing additional limitations not implicated here). 

VA does recognize "marriages other than by ceremony," under certain circumstances.  38 C.F.R. § 3.205(a)(6).  However, under 38 C.F.R. § 3.1(j), a marriage must be valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C. § 103(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that the Board may reject such statements of the appellant if rebutted by the overall weight of the evidence).

In the present matter, the appellant and the Veteran were married in 1968 and divorced in 1990.  The appellant contends that, despite their divorce, she and the Veteran continued to function as a married couple until the Veteran's death fifteen years later.  Essentially, she argues that, despite the formal dissolution of their marriage in 1990, they subsequently had a common-law marriage which VA should recognize.  In several statements of record, the appellant's daughters and nieces stated that the appellant and the Veteran lived together after their divorce.

The appellant's 1990 divorce was granted in North Carolina.  The appellant has given multiple addresses which she contends she shared with the Veteran thereafter, all in North Carolina.  The Veteran died in North Carolina.  Therefore, the Board must consider the validity of any marriage under North Carolina law as that is the place where the parties resided at the time of reported common-law marriage, and the place where the parties resided when the right to benefits accrued, the time of the Veteran's death.  

Generally speaking, a common-law marriage is recognized as two individuals, cohabitating as a couple, who outwardly present themselves as husband and wife to the public.  Although a marriage ceremony does not take place, a marriage partnership is recognized and considered valid by the State.  

North Carolina follows the concept of "statutory marriage," or marriage recognized exclusively due to its legal regulation through official legal code.  A valid and sufficient marriage is created in North Carolina by the consent of two persons who may lawfully marry, presently to take each other as spouses, freely, seriously and plainly expressed by each in the presence of the other, either: (1) (a) In the presence of an ordained minister of any religious denomination, a minister authorized by a church, or a magistrate; and (b)  With the consequent declaration by the minister or magistrate that the persons are husband and wife; or (2)  In accordance with any mode of solemnization recognized by any religious denomination, or federally or State recognized Indian Nation or Tribe.  N.C. Gen Stat. § 51-1 (2017).  

Here, the appellant has not alleged that she and the Veteran ever had a formal marriage after their 1990 divorce and there is no evidence that they ever solemnized a marriage thereafter under the laws of any state.  As such, there is no valid legal marriage.  

Additionally, common-law marriages cannot be created in North Carolina.  See Garrett v. Burris, 221 N.C. App. 32, 34 (N.C. Ct. App. 2012); see also State v. Wilson, 121 N.C. 650 (N.C. 1897).  North Carolina courts, however, under special circumstances will recognize as valid a common-law marriage "if the acts alleged to have created it took place in a state in which such a marriage is valid."  Garrett, 121 N.C. App. at 34 (citing State v. Alford, 298 N.C. 465, 473 (N.C. 1979)) (determining whether a common law marriage was established under Texas law); see also Parker v. Parker, 64 N.C. App. 254 (N.C. Ct. App. 1980) (holding that a common-law marriage may be recognized if it was entered under South Carolina law).  

The Board has reviewed the claims file and found no evidence that a common law marriage was entered between the appellant and the Veteran which North Carolina may recognize.  Again, the Board notes that the appellant and the Veteran divorced in North Carolina.  In January 2012 the appellant submitted a statement listing her past addresses where she contends she cohabitated with the Veteran following their divorce - all are located in North Carolina (a letter submitted in June 2011 indicates that they lived for a time in Rock Hill, South Carolina, however that was prior to moving to Charlotte, where she asserts they lived at the time of their divorce, and therefore cannot be used to establish a common-law marriage under South Carolina law, as they were already legally married at the time, and such cohabitation occurred prior to their divorce). The evidence of record does not demonstrate that either the appellant or the Veteran resided outside of North Carolina following their divorce.  The Veteran died in North Carolina in 2005, and the appellant asserts that at the time of his death they cohabitated in Charlotte.  Essentially, at no point, has the appellant contended that she cohabitated with the Veteran in any jurisdiction other than North Carolina, a state which does not recognize the creation of common-law marriages inside its jurisdiction.  

Further, even presuming that such a marriage could be created under applicable state law, the Board finds insufficient evidence to support such a finding.  While the program from the Veteran's funeral indicates that the appellant and the Veteran married in 1968 and does not discuss their divorce, the Veteran's death certificate states that he was divorced.  Applications to VA prior to his death indicate that he was unmarried and at one point living with his adult daughter and not the appellant.  Pension payments were made to the Veteran as a single individual without a spouse.  Even the appellant's own statements to VA contradict her assertion that she and the Veteran cohabitated following their divorce.  Particularly, the Board refers to a letter she submitted in June 2011 which indicates that they lived in separate apartments up until three months before his death.  This is a contradiction of her later assertion that they lived together from the time of their divorce.  Considering this, the Board finds that the appellant's statements and the lay statements of the family, regarding continuous habitation with the Veteran, and her assertion that they held themselves out as married following their divorce, are not credible.  See Caluza, 7 Vet. App. 498.

The Board is certainly not unsympathetic to the appellant's claim.  However, the appellant does not contest that she and the Veteran were not legally married at the time of his death.  Despite the appellant's assertions that they held themselves out to be married after their divorce in 1990, and therefore should be recognized as having a common-law marriage, they resided in a state where common-law marriage cannot be created and is generally not legally recognized.  As such, the Board must conclude that the appellant does not meet the criteria for recognition as surviving spouse for DIC benefit purposes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Basic eligibility for VA benefits as a surviving spouse to the Veteran is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


